For Release October 23, 2008 Contacts: 5:00 p.m. ET Media: Tracy Broadwater 423-224-0498 / tkbroadwater@eastman.com Investors: Greg Riddle 212-835-1620 / griddle@eastman.com Eastman Announces Third-Quarter 2008 Financial Results KINGSPORT, Tenn., October 23, 2008 – Eastman Chemical Company (NYSE:EMN) today announced earnings from continuing operations of $1.33 per diluted share for third quarter 2008 versus $0.30 per diluted share for third quarter 2007. Excluding the items described in the following paragraph, third-quarter 2008 earnings from continuing operations were $1.35 per diluted share, while third-quarter 2007 earnings from continuing operations were $1.27 per diluted share. For reconciliations to reported company and segment earnings, see Tables 3, 5 and 6 in the accompanying third-quarter 2008 financial tables. Included in the results for third quarter 2008 were accelerated depreciation costs of $3 million and asset impairments and restructuring charges of $2 million.
